Citation Nr: 0820614	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-26 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected residuals of a lacerated 
right ear.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative joint disease of the lumbar spine. 

3.  Entitlement to service connection for a right foot 
condition, to include as secondary to service-connected 
traumatic arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
January 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
continued an evaluation of 0 percent for the veteran's 
service-connected residuals of a lacerated right ear, denied 
the veteran's application to reopen his claim for service 
connection for degenerative joint disease of the lumbar 
spine, and denied his claim for service connection for a 
right foot condition.

The Board notes that the 0 percent evaluation assigned to the 
veteran's service-connected residuals of a lacerated right 
ear was increased to 10 percent, effective March 2, 2004, in 
an April 2006 rating decision.  Since the RO did not assign 
the maximum disability rating possible, the appeal for a 
higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In regards to the veteran's application to reopen his claim 
for service connection for degenerative joint disease of the 
lumbar spine, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim, despite any determination 
reached by the RO.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.  The following decision 
addresses this question.

The Board notes that a September 2007 opinion from a private 
physician regarding the etiology of the veteran's back 
disability and a July 2006 letter from the veteran's wife 
addressing his current back disability were submitted after 
the July 2006 supplemental statement of the case (SSOC) was 
issued.  The veteran did not submit a waiver of review by the 
agency of original jurisdiction with this evidence.  However, 
in light of the fact that the Board has granted the veteran's 
application to reopen his claim for entitlement to service 
connection for degenerative joint disease of the lumbar spine 
and remanded this issue for further development, as discussed 
below, the Board notes that the RO will have the opportunity 
to review the evidence and finds that no prejudicial error 
has been committed.  Thus, the Board finds that this case 
need not be returned to the RO for the issuance of a SSOC, as 
contemplated by 38 C.F.R. § 19.37 (2007).

The Board also notes that the issues currently on appeal were 
denied in an August 2004 rating decision.  The veteran was 
informed of the RO's decision in an August 31, 2004 letter.  
In September and December 2004, the RO received the veteran's 
notices of disagreement with the denial of these claims.  A 
statement of the case (SOC) addressing these claims was 
issued on April 17, 2006.  On April 18, 2006, the veteran 
gave testimony on his claim for an increased rating for his 
service-connected residuals of a lacerated right ear, his 
application to reopen his claim for service connection for 
degenerative joint disease of the lumbar spine, and his claim 
for service connection for a right foot condition.  A copy of 
the hearing transcript has been associated with the claims 
files.  Since the April 2006 hearing has been reduced to 
writing, the Board accepts it as a timely substantive appeal 
with regard to these issues.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  Thus, the Board may proceed to the merits 
of the claims.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Huntington, West 
Virginia RO.  A transcript of that proceeding has been 
associated with the claims folder.
The issues of entitlement to service connection for 
degenerative joint disease of the lumbar spine and 
entitlement to service connection for a right foot condition, 
to include as secondary to service-connected traumatic 
arthritis of the right ankle are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a lacerated 
right ear is manifested by a 7 centimeter wide and 0.5 
centimeter long scar, with depression of the scar, 
disfigurement of the ear, and abnormal skin color and 
texture.  

2.  By an RO decision dated in May 1992, the veteran's 
application to reopen his previously denied claim for service 
connection for degenerative joint disease of the lumbar spine 
was denied on the basis that no new and material evidence had 
been submitted relating to the fact that the veteran was not 
shown to have a back condition in service or in post-service 
treatment records until 1974. 

3.  Evidence received since the May 1992 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a lacerated right ear have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic 
Codes 7800 (2007).

2.  The May 1992 RO decision denying the veteran's 
application to reopen his previously denied claim for service 
connection for degenerative joint disease of the lumbar spine 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).
3.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for degenerative joint 
disease of the lumbar spine has been submitted  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

With regards to the veteran's claim, a VCAA letter from March 
2004 fully satisfied the duty to notify provisions elements 
2, 3, and 4.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In March 2004, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his residuals of a lacerated right ear had worsened.  In 
addition, the veteran was questioned about his daily life and 
the effects of his residuals of a lacerated right ear 
disability during the course of the August 2007 hearing.  The 
veteran provided statements at this hearing in which he 
details the impact of his disability on his daily life.  The 
Board finds that the notice given, and the questions directly 
asked, show that a reasonable person would have known that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As such, any failure to provide him with adequate notice is 
not prejudicial.  See Sanders, supra.  The Board finds that 
the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for residuals of a lacerated right ear.  As 
will be discussed below, the veteran's disability is 
currently rated under 38 C.F.R. 4.118.  While notification of 
the specific rating criteria was provided in the April 2006 
SOC, and not a specific preadjudicative notice letter, both 
the veteran and his representative were provided the rating 
criteria used to evaluate the veteran's residuals of a 
lacerated right ear disability.  Thus, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in the April 2006 SOC in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the effective date element of a claim.

As to the fourth element, the March 2004 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The Board notes that the 
veteran indicated in an April 2004 statement that he was 
informed that some of his medical records were destroyed in a 
fire.  However, the Board finds that there is no indication 
in the evidence of record that the veteran's service medical 
records are incomplete.  The claims folder contains a copy of 
the veteran's entrance examination report, separation 
examination report, and in-service treatment records.  In 
addition, as this claim is one involving current evaluation 
of an already service-connected disability, the Board finds 
that all pertinent records relating to this claim have been 
associated with the claims folder. 
	
With respect to the veteran's claim for an increased rating, 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for his 
residuals of a lacerated right ear most recently in January 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous VA treatment records.  The examination in 
this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected residuals of a lacerated 
right ear.

In an April 1965 rating decision, the RO granted a claim for 
service connection for residuals of a lacerated right ear and 
assigned an evaluation of 0 percent, effective January 29, 
1965, under Diagnostic Code 7805.  This 0 percent evaluation 
was continued in an August 2004 rating decision.  In an April 
2006 rating decision, this evaluation was increased to 10 
percent, effective March 2, 2004, under Diagnostic Code 7800.  
The veteran seeks a higher rating.

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

According to Note (1), the eight characteristics of 
disfigurement are: scar five or more inches (13 or more 
centimeters) in length; scar at least one-quarter inch (0.6 
centimeters) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Id. at Note (1) (2007).

According to Note (2), tissue loss of the auricle should be 
rated under Diagnostic Code 6207 (loss of auricle) and 
anatomical loss of the eye should be rated under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  

The veteran underwent a VA examination for his residuals of a 
lacerated right ear scar most recently in January 2006.  At 
this examination, it was noted that the veteran had a scar on 
his right ear.  This scar was recorded as 7 centimeters in 
width and 0.5 centimeters in length.  The examiner noted that 
there was no tenderness on palpation, inflammation, 
elevation, edema, skin ulceration or breakdown, keloid 
formation, adherence to underlying tissue, induration or 
inflexibility, underlying tissue loss, or limitation of 
motion or loss of function.  Depression of the scar, abnormal 
skin color and texture, and disfigurement of the ear were 
noted.  No photographs were taken at this time.  

The Board notes that the veteran also underwent an earlier VA 
examination for this scar in August 2004.  At this time, it 
was noted that the veteran's scar extends from the posterior 
portion of his right ear at its attachment to the skull 
around over the top of the ear and into the inside of the ear 
to just inside the outer portion of the auditory canal.  No 
tethering or subcutaneous tissue loss underneath the scar was 
noted. 

In regards to assigning a higher rating under Diagnostic Code 
7800, the evidence of record does not indicate that the 
veteran has visible or palpable tissue loss, gross distortion 
or asymmetry of one feature or paired set of features, or two 
or three characteristics of disfigurement.  As noted at the 
January 2006 VA examination, the veteran's scar is not 13 or 
more centimeters in length, at least 0.6 centimeters in width 
at the widest part, or adherent to underlying tissue.  
Abnormal skin color and texture are not shown to cover an 
area exceeding 39 square centimeters.  No underlying tissue 
loss, induration, or inflexibility has been noted.  
Therefore, an assignment of 30 percent is not warranted under 
this diagnostic code.

The Board has considered the application of Note (2) of 
Diagnostic Code 7800.  However, the evidence of record does 
not reflect that the veteran experienced the loss of an 
auricle or the loss of one-third or more of the substance of 
an auricle.  

The Board notes that Diagnostic Codes 7801 through 7805 also 
evaluate scars.  Diagnostic Codes 7801 and 7802 evaluate 
scars that are not located on the head, face, or neck.  As 
the veteran's scar is located on his right ear, these 
diagnostic codes are inapplicable.  

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2007).  The evidence of 
record does not reflect that such a loss of skin has 
occurred.  It was specifically reported at both the August 
2004 and the January 2006 VA examinations that there is no 
underlying or subcutaneous tissue loss.  Therefore, this 
diagnostic code is inapplicable.  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  The 
claims folder contains no evidence of record that the 
veteran's scar is painful on examination.  It was 
specifically reported as being not tender on palpation at the 
January 2006 VA examination.  Therefore, this diagnostic code 
is inapplicable. 

In regards to applying Diagnostic Code 7805, the examiner at 
the January 2006 VA examination specifically noted that no 
limitation of motion or loss of function was caused by this 
scar.  Therefore, this diagnostic code is inapplicable as 
well.  

There are no other relevant diagnostic code sections for 
consideration in rating the severity of the veteran's 
residuals of a lacerated right ear. 

The Board notes the veteran's complaints at the August 2007 
hearing of episodes of swelling of the scar, with associated 
hearing loss and asymmetry between his ears.  However, the 
Board also notes that the veteran is separately service-
connected for hearing loss.  In addition, even though he is 
competent to describe swelling swelling, is does not appear 
to result in any limitation of function, and there are no 
other manifestations shown by the record that would warrant a 
compensable rating under the applicable diagnostic codes.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative joint disease of the lumbar spine. 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been submitted.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim for service connection for degenerative 
joint disease of the lumbar spine was originally denied in a 
March 1977 rating decision, based on the fact that no back 
injury was shown in service.  At the time of this denial, the 
veteran's service medical records and post-service medical 
records showing treatment for lumbosacral pain and spasm were 
considered.  In March 1992, the veteran submitted an 
application to reopen his previously denied claim for service 
connection for a lumbar spine disability.  His application to 
reopen was denied by a May 1992 rating decision, based on the 
fact that no new and material evidence had been submitted 
relating to the fact that the veteran was not shown to have a 
back condition in service or in post-service treatment 
records until 1974.  At the time of this denial, the 
veteran's service medical records and post-service medical 
records showing treatment for a back disability were 
considered.  The new evidence that the veteran has submitted 
since the May 1992 RO denial consists primarily of a 
September 2007 private opinion, a July 2006 VA examination 
report, VA Medical Center (VAMC) and private treatment 
records, Social Security Administration records, lay 
statements and testimony submitted by the veteran and his 
wife, and lay statements submitted by the veteran's daughter 
and a long-term acquaintance.

In regards specifically to the September 2007 private 
opinion, the Board notes that the claims folder contains a 
letter from a treating physician at the Know Pain Clinic 
speaking to the etiology of the veteran's current back 
disability.  In this letter, it was indicated that it is 
highly possible that the veteran's current back pain could 
have originated from an injury while in the military.  As 
this treatment record directly relates to the issue of 
whether or not the veteran injured his back injury during 
service, the Board concludes that it satisfies the low 
threshold requirement for new and material evidence.  The 
claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.






ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected residuals of a lacerated 
right ear is denied.

As new and material evidence has been submitted regarding the 
claim of service connection for residuals of degenerative 
joint disease of the lumbar spine, the veteran's claim is 
reopened.


REMAND

The veteran alleges that he currently has degenerative joint 
disease of the lumbar spine, as a result of being hit by a 
tank during active duty, and a current right foot disability, 
as a result of his service-connected right ankle disability.  
See hearing transcript, August 2007; VA Form 9 Appeal, August 
2006.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.  

With regards to the veteran's claim for service connection 
for degenerative joint disease of the lumbar spine, as noted, 
the veteran's treating physician submitted a statement in the 
September 2007 implying that the veteran's disability may 
have been caused by an in-service injury.  The physician did 
not, however, offer a definitive opinion, based on a complete 
review of the claims folder, stating with any certainty that 
the veteran's current lumbar spine disability was, in fact, 
caused by his active duty service.  Specifically, the 
physician stated that it is highly possible that the 
veteran's back pain originated as a result of an in-service 
injury.  However, he went on to state that there is no way to 
be sure, as the only available history is the veteran's 
subjective account.

The Board notes that the claims folder also contains a July 
2006 VA examination report.  In this examination report, the 
examiner noted that the claims file had been reviewed, took 
into consideration the veteran's account of the etiology of 
his back disability, and examined the veteran.  However, he 
stated that he was unable to  make an informed judgment as to 
the etiology of the veteran's current lumbar spine disability 
without evidence or x-rays of his lumbar spine during his in-
service hospitalization in Germany after being hit by a tank.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
stressed that the criteria for obtaining a VA examination is 
a low threshold.  Therefore, in light of the conflicting 
opinions, the Board finds that the necessity for another 
examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, this issue must be remanded in order to schedule 
the veteran for a VA examination to determine whether his 
current degenerative joint disease of the lumbar spine, or 
any other lumbar spine disability, was incurred during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

With regards to the veteran's claim for service connection 
for a right foot condition, to include as secondary to 
service-connected traumatic arthritis of the right ankle,  
the Board notes that the veteran was afforded a VA 
examination in July 2006.  At this examination, the veteran 
reported that he has had chronic ankle/foot pain since he was 
run over by a tank during active duty.  He stated that his 
foot has started to "draw" or contract toward the outside 
or laterally.  An x-ray report from this examination revealed 
an unremarkable right foot.  However, the examiner diagnosed 
the veteran with traumatic arthropathy right ankle/foot.  

It is unclear from the evidence of record whether the 
examiner's diagnosis of traumatic arthropathy right 
ankle/foot is a single disability, which is already being 
currently compensated as a service-connected right ankle 
disability, or whether the veteran has developed a distinct 
and separate right foot disability, as a result of his 
service-connected right ankle disability.  Therefore, the 
Board finds that this issue must be remanded in order to 
schedule the veteran for a VA examination to determine 
whether the veteran has a right foot disability, separate 
from his right ankle disability and, if so, whether this 
disability is etiologically related to a disease, injury, or 
event in service, or to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the veteran 
should be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310.

2.	Schedule the veteran for appropriate VA 
examinations for his lumbar spine and 
his right foot.  The claims file should 
be provided to the appropriate 
examiners for review, and the examiners 
should note that it has been reviewed.  
If possible, a different examiner than 
the one who examined the veteran at the 
July 2006 spine VA examination should 
conduct the lumbar spine examination.

After reviewing the file, the examiners 
should render opinions as to whether 
the veteran currently has degenerative 
joint disease of the lumbar spine, or 
any other lumbar spine disability, or a 
right foot condition.  If so, opinions 
should be provided as to whether it is 
at least as likely as not that the 
veteran's current degenerative joint 
disease of the lumbar spine, or other 
lumbar spine disability, or his right 
foot condition was incurred in or 
aggravated by a disease or injury in 
service.  An opinion should also be 
provided as to whether it is at least 
as likely as not that the veteran's 
right foot disability has been caused 
or aggravated by a service-connected 
disability, particularly the veteran's 
service-connected right ankle 
disability.
        
It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the July 2006 SSOC.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


